DETAILED ACTION
This is responsive to the RCE filed 07 June 2022.
Claims 1-4, 6-7, 9-12 and 14 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 9-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 22-23, claim 1 recites the limitation “the volume required to perform an action for the operation command” which lacks proper antecedent basis in the claim. For consistency and in order to overcome the indefiniteness, the last clause of claim 1 will be interpreted as:
adjust an appropriate volume range of the operation command with an upper limit value and a lower limit value for receiving operation commands from the user using the measured distance, wherein the appropriate volume range is a range of [[the]] volume required to perform an action for the operation command.
Claim 9 recites a limitation similar to that of claim 1 and is therefore likewise rejected. The remaining claims are rejected for depending upon a rejected claim without providing a remedy.

Allowable Subject Matter
Claims 1-4, 6-7, 9-12 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose
measure a distance between a position of the user and the artificial intelligence device selected as an object to be controlled based on the first speech quality level being higher than the second speech quality level, and adjust an appropriate volume range of the operation command with an upper limit value and a lower limit value for receiving operation commands from the user using the measured distance, wherein the appropriate volume range is a range of volume required to perform an action for the operation command.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mozer (US PGPub 2020/0034108) discloses a virtual assistant which can receive a voice query or command from a user, recognize the content of the voice query or command, process the voice query or command based on the recognized content, and determine an auditory response to be output to the user. The virtual assistant can then identify a plurality of criteria for automatically determining an output volume level for the response, where the plurality of criteria including content-based criteria and environment-based criteria, calculate values for the plurality of criteria (e.g. calculating the distance between device user), and combine the values to determine the output volume level.
Degges, Jr. et al. (USPN 9,830,924) discloses a speech recognition system that automatically sets the volume of output audio based on a sound intensity of a command spoken by a user to adjust the output volume. The system can compensate for variation in the intensity of the captured speech command based on the distance between the speaker and the audio capture device, the pitch of the spoken command and the acoustic profile of the system, and the relative intensity of ambient noise.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657